                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

DR. JOSEPH CICCIO et al.,                             )
                                                      )
         Plaintiffs,                                  )
                                                      )
v.                                                    )       Case No. 3:19-cv-00845
                                                      )       Judge Aleta A. Trauger
                                                      )
SMILEDIRECTCLUB, LLC et al.,                          )
                                                      )
         Defendants.                                  )


                                  MEMORANDUM & ORDER

         Defendant SmileDirectClub, LLC (“SmileDirect”) has filed a Motion to Compel

Arbitration of Dana Johnson’s Claims (Docket No. 97), to which Johnson and the other plaintiffs

have filed a Response (Docket No.103). The plaintiffs have filed a Motion to Strike (Docket No.

100) and a Motion to Stay (Docket No. 101), to which SmileDirect has filed a Response (Docket

No. 102). For the reasons set forth herein, the motions will be denied.

                                        I. BACKGROUND

         Most of the details relevant to the pending motions are set forth in the court’s Memorandum

and Order of December 2, 2019 (Docket No. 58) and its Memorandum of June 2, 2020 (Docket

No. 95). SmileDirect is an orthodontic supply and marketing company. It operates the

“SmileDirect Program,” a program that combines teledentistry and plastic aligners to provide an

alternative to traditional orthodontic treatment. SmileDirect has been accused, in this court and

elsewhere, of marketing the SmileDirect program in various dishonest and misleading ways.

         When a patient subscribes to the SmileDirect program, he, among other things, enters into

an arbitration agreement with the company:



                                                  1

     Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 1 of 10 PageID #: 2751
        AGREEMENT TO ARBITRATE – I hereby agree that any dispute regarding the
        products and services offered my [sic] SmileDirectClub and/or affiliated dental
        professionals, including but not limited to medical malpractice disputes, will be
        determined by submission to arbitration and not my [sic] lawsuit filed in any court,
        except claims within the jurisdiction of Small Claims Court . . . . I agree that the
        arbitration shall be conducted by a single, neutral arbitrator selected by the parties
        and shall be resolved using the rules of the American Arbitration Association
        [“AAA”].

(Docket No. 27 at 3; Docket No. 38 at 2.) The pending motions are primarily about the final phrase

of that provision: “shall be resolved using the rules of the American Arbitration Association.”

        The initial Complaint in this case was filed by a SmileDirect customer, Dena Nigohosian,

and three dentists/orthodontists, Dr. Joseph Ciccio, Dr. Arthur Kapit, and Dr. Vishu Raj. (Docket

No. 1 ¶¶ 13–16.) On October 25, 2019, the defendants filed a Motion to Compel Arbitration by

Nigohosian (Docket No. 27). On November 15, 2019, while the Motion to Compel Arbitration

was pending, the plaintiffs filed an Amended Complaint that, among other things, added several

new consumer plaintiffs, including Johnson. (Docket No. 36.)

        On December 2, 2019, the court granted the Motion to Compel Arbitration regarding

Nigohosian’s claims in part and denied it in part. (Docket No. 58.) The court did not rule on the

ultimate arbitrability of Nigohosian’s claims against SmileDirect, but rather concluded that, under

the terms of the relevant arbitration clause, the threshold issue of arbitrability should be decided,

in the first instance, through the arbitration process. (Id. at 6.) The court retained jurisdiction over

Nigohosian’s claims but stayed its consideration of them. (Id.) On December 12, 2019, all of the

remaining consumer plaintiffs, including Johnson but excluding Nigohosian and one other, filed a

Notice of Voluntary Dismissal Without Prejudice. (Docket No. 64.) Nigohosian and the other

remaining plaintiff filed a Notice of Voluntary Dismissal on January 13, 2020. (Docket No. 78.)

Based on the court’s discussion with the parties at the initial case management conference, it




                                                   2

  Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 2 of 10 PageID #: 2752
appears that the individual plaintiffs dismissed their claims because they believed, at the time, that

they were likely to be ordered by the court into arbitration, as Nigohosian was.

       On January 27, 2020, Johnson filed a Demand for Arbitration against SmileDirect and other

defendants with the AAA. On February 26, 2020, AAA Assistant Vice President Adam Shoneck

sent the attorneys involved a letter informing them that the AAA’s “Healthcare Due Process

Protocol” dictates that the AAA “may only proceed forward on arbitration matters arising out of

healthcare treatment agreements if the parties agree to binding forms of dispute resolution after a

dispute arises.” (Docket No. 85-2 at 1 (emphasis in original).) The underlying framework of AAA

rules and policies is explained in more detail in the court’s Memorandum of June 2, 2020. (Docket

No. 95 at 9–14.) In short, the AAA’s Consumer Arbitration Rules require that any consumer

dispute submitted to arbitration undergo a review to determine whether administering an

arbitration of the suit is consistent with the AAA’s due process policies. The Consumer Arbitration

Rules provide that, if a dispute fails that review, “either party may choose to submit its dispute to

the appropriate court for resolution.” (Docket No. 89-1 at 11.) Pursuant to that process, the AAA

rejected the dispute between Johnson and SmileDirect as in violation of the AAA’s policies

specific to healthcare cases.

       Johnson and Nigohosian filed a motion seeking to rejoin the case. (Docket No. 85.) On

June 2, 2020, the court granted the motion. (Docket Nos. 95 & 96.) The court made clear, however,

that its earlier order compelling Nigohosian to arbitrate her claims remained in force, and the court

stayed consideration of her claims. With regard to Johnson, the court surveyed other courts’

treatment of the AAA’s healthcare policies, the text of the AAA’s Consumer Arbitration Rules,

the language of the arbitration clause, and the parties’ arguments, concluding that “Johnson has

established . . . that, by the terms of AAA rules to which the parties mutually agreed, he is free to



                                                  3

  Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 3 of 10 PageID #: 2753
‘submit [his] dispute to the appropriate court for resolution.’” (Docket No. 95 at 14 (quoting

(Docket No. 89-1) at 11).) The pending motions followed shortly thereafter.

                                     II. LEGAL STANDARD

        The question of whether the plaintiff’s claim must be arbitrated is governed by the Federal

Arbitration Act (“FAA”).The FAA provides that a written arbitration agreement “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist in law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. There is a strong presumption in favor of arbitration under the FAA.

Morrison v. Circuit City Stores, Inc., 317 F.3d 646, 652–53 (6th Cir. 2003). Any doubts regarding

arbitrability must be resolved in favor of arbitration. Fazio v. Lehman Bros., Inc., 340 F.3d 386,

392 (6th Cir. 2003). Where a litigant establishes the existence of a valid agreement to arbitrate the

dispute at issue, the court must grant the litigant’s motion to compel arbitration and stay or dismiss

proceedings until the completion of arbitration. Glazer v. Lehman Bros., Inc., 394 F.3d 444, 451

(6th Cir. 2005) (citing 9 U.S.C. §§ 3–4). The party opposing arbitration has the burden to prove

that there is a “genuine issue of material fact as to the validity of the agreement to arbitrate.”

Brubaker v. Barrett, 801 F. Supp. 2d 743, 750 (E.D. Tenn. 2011) (quoting Great Earth Cos., Inc.

v. Simons, 288 F.3d 878, 889 (6th Cir. 2002)).

                                           III. ANALYSIS

A. Motion to Strike and Motion to Stay

        The FAA “allows for the interlocutory appeal of a district court’s decision to deny a party’s

motion to compel arbitration.” Shy v. Navistar Int’l Corp., No. 3:92-CV-333, 2014 WL 1818907,

at *2 (S.D. Ohio May 7, 2014) (citation omitted); see 9 U.S.C. § 16(a)(1). Accordingly, if the court

denies SmileDirect’s pending motion, that denial will be appealable. In an attempt to avoid that

appeal, the plaintiffs ask the court to strike the motion rather than ruling on it. The plaintiffs argue


                                                   4

  Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 4 of 10 PageID #: 2754
that such a step, which has no basis in the Federal Rules of Civil Procedure, would be appropriate,

because the court’s earlier ruling allowing Johnson to intervene in the case should be construed as

the first and only appealable order refusing to compel arbitration.

       The plaintiffs are mistaken. As the court wrote at the time, “[a]lthough the parties ha[d]

largely argued the potential plaintiffs’ motion [to intervene] as if it were a defendant-filed motion

to compel arbitration, no such motion [was] actually pending.” (Docket No. 95 at 15.) The FAA

grants the right to appeal “an order . . . refusing a stay of any action under section 3 of this title,

[or] denying a petition under section 4 of this title to order arbitration to proceed.” 9 U.S.C. §

16(a)(1)(C). The right to appeal, in other words, arises out of a court’s order on a motion or petition

seeking to force arbitration. It is immaterial that some earlier order may have resolved legal

questions relevant to an eventual motion to compel; the appeal is from the court’s action, not its

reasoning, and no action was taken with regard to arbitration of Johnson’s claims until now.

       The plaintiffs’ motion is therefore without merit and will be denied. Its motion to stay,

which was premised on that motion, will be denied as moot. The court reiterates its earlier

statement in this case that motions to strike, “more often than not, are simply ‘time wasters’ . . .

that, if anything, stand in the way of addressing the underlying allegations on the merits.” (Docket

No. 95 at 31–32 (quoting Neal v. City of Detroit, No. 17-13170, 2018 WL 1399252, at *1 (E.D.

Mich. Mar. 19, 2018). Accord Wright & Miller, 5C Fed. Prac. & Proc. § 1382 (3d ed.).) The parties

are encouraged to use such motions sparingly in the future.

B. Motion to Compel Arbitration

       Although a motion to strike was not the appropriate mechanism for making the point, the

plaintiffs are correct that most of the legal issues underlying SmileDirect’s motion have already

been resolved. The court will, therefore, provide only a summary of its earlier analysis and



                                                  5

  Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 5 of 10 PageID #: 2755
otherwise refer to the reasoning of its earlier Memorandum. SmileDirect drafted an arbitration

provision and chose to include, in that provision, a clause requiring that any arbitration be

performed according to the rules of the AAA. Those rules themselves provide that an agreement

requiring arbitration pursuant to AAA rules should also be construed to require that the AAA

administer the arbitration. Johnson agreed to the arbitration provision. After a brief stint attempting

to bypass arbitration in this court, Johnson voluntarily dismissed his claims and petitioned the

AAA to arbitrate the dispute. The AAA, consistently with its rules, performed a due process

review, which resulted in the AAA’s rejecting the dispute because the parties did not agree to

arbitration after the dispute arose. According to the AAA’s rules, if it rejects arbitration of a dispute

based on the due process review, any party may “submit [his] dispute to the appropriate court for

resolution.” (Docket No. 89-1 at 11.) Johnson and SmileDirect agreed to abide by the AAA’s rules

and, pursuant to the unambiguous language of those rules, Johnson now has a right to pursue his

claim in court. (Docket No. 95 at 10–14.)

        “District courts have authority both under common law and Rule 54(b) to reconsider

interlocutory orders and to reopen any part of a case before entry of final judgment.” Rodriguez v.

Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004) (citing Mallory v.

Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991)); see also In re Life Investors Ins. Co. of Am., 589

F.3d 319, 326 n.6 (6th Cir. 2009) (“[A] district court may always reconsider and revise its

interlocutory orders while it retains jurisdiction over the case.”) (citing Rodriguez, 89 F. App’x at

959; Mallory, 922 F.2d at 1282). The only way for litigation to move forward expeditiously,

however, is for the court to use that authority sparingly. Typically, then, “[t]he law-of-the-case

doctrine precludes reconsideration of a previously-decided issue at a subsequent stage in the

litigation ‘unless one of three exceptional circumstances exists: [1] the evidence in a subsequent



                                                   6

  Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 6 of 10 PageID #: 2756
trial was substantially different; [2] controlling authority has since made a contrary decision of law

applicable to such issues; or [3] the decision was clearly erroneous, and would work a substantial

injustice.’”1 J.L. Spoons, Inc. v. Ohio Dep’t of Pub. Safety, 509 F. App’x 464, 469 (6th Cir. 2012)

(quoting Poundstone v. Patriot Coal Co., 485 F.3d 891, 895 (6th Cir. 2007)).

        Although SmileDirect has buttressed and refined its arguments regarding the AAA rules,

it has not identified any grounds for concluding that the court’s prior conclusions were clearly

erroneous. To the contrary—the complicated question of how to interpret the arbitration provision

in light of the AAA’s rules and policies seems to be precisely the type of debatable issue that the

court should not waste the parties’ time vacillating about. That is especially true, given that an

order denying SmileDirect’s motion will be immediately appealable. The court, therefore, will not

reconsider its prior analysis.2

        The plaintiffs, however, go a step too far in suggesting that the law-of-the-case doctrine is

wholly determinative of SmileDirect’s motion. It is true that many of SmileDirect’s arguments

seek merely to relitigate questions addressed or foreclosed by the court’s earlier analysis; the court,

however, has yet to address the aspects of SmileDirect’s argument that are specific to the

consideration of a motion to compel arbitration. Specifically, SmileDirect reminds the court that,

while the AAA’s Healthcare Policy Statement states that the AAA “will no longer accept the


1
 SmileDirect disputes whether the law-of-the-case doctrine applies in a case, such as this one, where there
has been no intervening appeal between the court’s prior holding and now. Whether or not one formally
calls the principle at issue here the “law-of-the-case doctrine,” however, is immaterial, because the same
premise—that the court will not revisit its prior holdings in a case without a sufficiently good cause—would
apply regardless, just as it does, for example, when the court receives a motion to reconsider. See Rodriguez,
89 F. App’x at 959 (discussing motions to reconsider). The court therefore notes that it is not relying on
any heightened standard imposed by the law-of-the-case doctrine in deciding not to reconsider its prior
conclusions.
2
 The court does not mean to suggest, however, that SmileDirect should be barred from making all the
arguments available to it on appeal. All of the reasoning that undergirds this Order—including reasoning
articulated in a prior Memorandum but foundational to the court’s ruling—would be validly subject to
dispute on appeal.

                                                      7

    Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 7 of 10 PageID #: 2757
administration of cases involving individual patients without a post-dispute agreement to

arbitrate,” it also “provides that ‘the AAA will administer disputes between patients and healthcare

providers to the extent a court order directs such a dispute to arbitration where the parties’

agreement provided for the AAA’s rules or administration.’” Life Care Centers of Am., Inc. v.

Estate of Blair ex rel. Rhoden, No. CV 17-0249 KBM/KK, 2017 WL 3432209, at *15 (D.N.M.

Aug. 9, 2017). (See Docket No. 88-1 at 1.) SmileDirect argues, therefore, that claims such as

Johnson’s are not actually non-arbitrable by the AAA; all he would need, SmileDirect suggests, is

an order, which the court can now give him.

       There is, however, an obstacle to the court’s compelling Johnson into arbitration beyond

just the AAA’s healthcare policies: the fact that Johnson has already been through the AAA

process once, and that process is over. The provisions of the FAA that would require the court to

refer his claims no longer apply. The court’s duty to stay its proceedings pending arbitration arises

only when an issue is “referable to arbitration under an agreement in writing for such arbitration.”

9 U.S.C. § 3. But Johnson has already fulfilled his duty under the parties’ written agreement to

submit the dispute to arbitration. That very process, guided by the rules expressly adopted by the

parties, resulted in Johnson’s being told he was free to sue, and now there is no remaining reason

to stay proceedings. Similarly, the court’s power, under the FAA, to order a person to arbitrate is

conditioned on his “alleged failure, neglect, or refusal” to do so. 9 U.S.C. § 4. No such failure is

alleged to have occurred here; SmileDirect is merely unhappy with the outcome of the AAA’s

consideration of the dispute.

       SmileDirect responds that the court should not treat the limited proceedings administered

by the AAA as satisfying the requirements of the arbitration clause and that the court should

effectively treat those proceedings as if they never happened. The AAA rules, however,



                                                 8

  Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 8 of 10 PageID #: 2758
conclusively dictate how the parties and the court should construe a decision to reject a dispute

pursuant to the AAA’s due process review. R-1(d) of the AAA’s Consumer Arbitration Rules

provides:

        The AAA administers consumer disputes that meet the due process standards
        contained in the Consumer Due Process Protocol and the Consumer Arbitration
        Rules. The AAA will accept cases after the AAA reviews the parties’ arbitration
        agreement and if the AAA determines the agreement substantially and materially
        complies with the due process standards of these Rules and the Consumer Due
        Process Protocol. Should the AAA decline to administer an arbitration, either party
         may choose to submit its dispute to the appropriate court for resolution.

(Docket No. 89-1 at 11 (emphasis added).) This language is also why, when it comes to Johnson,

SmileDirect’s protestations that the Healthcare Policy Statement is not part of the AAA’s “rules”

are unavailing. Even if that is true, the court’s holding with regard to Johnson is not based on the

AAA’s healthcare policy, but the AAA’s determination based on that policy, and the weight given

to that determination is, in fact, unambiguously dictated by the Consumer Arbitration Rules

themselves.

        Because Johnson has exhausted the arbitration process to which the parties agreed, the

court will not compel him to start over. The court is aware that the proceedings before the AAA

were not what SmileDirect expected. SmileDirect, however, was the author of the arbitration

provision and chose to incorporate the AAA rules. When it did so, it unavoidably surrendered

some of the parties’ control over the process to the AAA. This outcome is the result of that

decision. To hold otherwise would be to treat the parties’ agreement as meaning less than it actually

says, which would, if anything, be contrary to the FAA’s policy of honoring the commitments of

contracting parties.3



3
  Whether the court would rule otherwise with regard to a plaintiff without Johnson’s unique procedural
history is not before the court, and no party should construe this Order as suggesting that the court would
resolve such a situation in one way or another.

                                                    9

    Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 9 of 10 PageID #: 2759
                                   IV. CONCLUSION

      For the foregoing reasons, SmileDirect’s Motion to Compel Arbitration of Dana Johnson’s

Claims (Docket No. 97) and the plaintiffs’ Motion to Strike (Docket No. 100) are hereby

DENIED. The plaintiffs’ Motion to Stay is hereby DENIED as moot. (Docket No. 101).

      It is so ORDERED.




                                                        ______________________________
                                                        ALETA A. TRAUGER
                                                        United States District Judge




                                            10

 Case 3:19-cv-00845 Document 117 Filed 07/13/20 Page 10 of 10 PageID #: 2760
